                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 UNITED STATES OF AMERICA,

                              Petitioner,
                                                                           ORDER
        v.
                                                                        18-cv-956-jdp
 JEFFREY P. HEIST,

                              Respondent.


       The United States of America has filed a petition seeking an order requiring respondent

Jeffrey P. Heist to show cause why he should not be held in civil contempt. Heist failed to

comply with this court’s January 16, 2019 order, Dkt. 31, which directed Heist to appear before

the Internal Revenue Service or the United States Attorney’s Office and submit certain

financial documents. See Dkt. 14 and Dkt. 1-2. Heist did not do so. See Dkt. 31, ¶¶ 11–12 and

Dkt. 33, ¶¶ 11–12.

       Heist continues to assert objections to the government’s authority and to my

jurisdiction, and he has again attempted to assert counterclaims. See Dkt. 33 and Dkt. 34. I

explained why these objections and purported counterclaims were meritless in a prior order.

See Dkt. 25. Heist has raised no legitimate opposition to the the order to show cause. So I will

grant petitioner’s motion and hold a show cause hearing. If Heist fails to appear at that hearing,

I will hold him in civil contempt under 18 U.S.C. § 401 for disobeying a court order.



                                            ORDER

       IT IS ORDERED that:

       1. Respondent Jeffrey P. Heist must appear on the 9th day of April 2019, at 8:30 a.m.,
          to show cause why he should not be held in civil contempt and confined for
   disobedience to the court’s January 16, 2019 order enforcing the Internal Revenue
   Service summons and directing Heist to appear before the Internal Revenue Service
   or the United States Attorney’s Office with the summoned records.

2. A copy of this order, the petition, and the declaration shall be served upon the
   respondent no later than April 2, 2019.

3. Respondent’s purported counterclaims, Dkt. 34, are DISMISSED for lack of subject
   matter jurisdiction.

Entered March 8, 2019.

                                  BY THE COURT:

                                  /s/
                                  ________________________________________
                                  JAMES D. PETERSON
                                  District Judge




                                     2
